DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                                      Drawings
3.      The drawings submitted on 04/10/2020 are accepted.
Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.       Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat et al., (US 2007/0159009 A1), hereinafter refer to as Bayat.

    PNG
    media_image1.png
    710
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    517
    media_image2.png
    Greyscale

          As to claim 1, Bayat discloses a multi-button lamp power supply or controller, comprising a shell (comprising 422 and 424, fig.7) and a circuit board (442, fig.8A) arranged in the shell (as shown in fig.8A), and further comprising: 
a first mode switching component (484, fig.8D), wherein one end of the first mode switching component fits with the shell (as shown in fig.8D), and an other end of the first mode switching component is positioned inside the shell and fits with the circuit board (the wire connected the switch to the circuit board, section 0100, as shown in fig.8D); and 
a second mode switching component (486, fIg.8D), wherein one end of the second mode switching component fits with the shell (as shown in fig.8D), and an other end of the second mode switching component is positioned inside the shell and fits with the circuit board (the wire connected the switch to the circuit board, section 0100, as shown in fig.8D).  
          As to claim 2, the multi-button lamp power supply or controller according to claim 1, Bayat further discloses wherein a plurality of exhaust slots or holes (485, 487, fig.7) are formed in the first mode switching component and the second mode switching component (as shown in fig.7, section 0099).  
          As to claim 3, the multi-button lamp power supply or controller according to claim 1, Bayat further discloses wherein an exhaust slot or hole of the plurality of exhaust slots or holes is formed in a part of the circuit board that faces a plurality of end faces of the first mode switching.
          As to claim 4, the multi-button lamp power supply or controller according to claim 1, Bayat further discloses wherein the first mode switching component and the second mode switching component each comprise: a pressing part (484, 486, fig.7), with one end of the pressing part exposed to air (as shown in fig.7, section 0094); a deformation part (504, 506, fig.8D), deforming upon being stressed (as shown in fig.8D); a support part (480, FIG.8A), wherein one end of the support part is supported on the circuit board, and an other end of the support part fits with the shell, making the support part fit with the shell (as shown in fig.8D); a through hole (485, 487, fig.7) is formed in the support part (as shown in fig.7); an other end of the pressing part extends into the through hole in the support part (as shown in fig.7); and one end of the deformation part is 10connected with the pressing part, and an other end of the deformation part is connected with the other end of the support part; and a conducting part (a wire, section 0100), arranged on the other end of the pressing part (as show in figs.7, 8A, 8D).
          As to claim 5, the multi-button lamp power supply or controller according to claim 4, Bayat further discloses wherein the deformation part is in a conical shape (484, 486 are conical ring shape, as shown in fig.7).  
          As to claim 6, the multi-button lamp power supply or controller according to claim 4, Bayat further discloses wherein the shell comprises an upper shell (422, fig.7) and a lower shell (424, fig.7), wherein the lower shell is fixed to the upper shell (as shown in fig.1); a first through hole and a second through hole are formed in the upper shell (as shown in fig.7); one end of the first mode switching component passes through the first through hole and is exposed outside the shell (as shown in fig.7); and one end of the second mode switching component passes through the second through hole and is exposed outside the shell (as shown in fig.7).
          As to claim 7, the multi-button lamp power supply or controller according to claim 6, Bayat further discloses the controller further comprising a waterproof cap, wherein the waterproof cap is assembled on one end of the pressing part and is in a sealing fit with the shell (section 0093).  
          As to claim 8, the multi-button lamp power supply or controller according to claim 6, Bayat further discloses wherein a first annular accommodating part and a second annular accommodating part are arranged on an inner surface of the upper shell that faces the lower shell; the first annular accommodating part is positioned around the first through hole, and the second annular accommodating part is positioned around the second through hole; and one part of the first mode switching component fits in the first annular accommodating part, and one part of the second mode switching component fits in the second annular accommodating part (as shown in fig.8A).   
          As to claim 11, the multi-button lamp power supply or controller according to claim 4, Bayat further discloses wherein a plurality of exhaust slots or holes are formed in the first mode switching component and the second mode switching component (as shown in fig.7).  
          As to claim 12, the multi-button lamp power supply or controller according to claim 4, Bayat further discloses wherein an exhaust slot or hole of the plurality of exhaust slots or holes is formed in a part of the circuit board that faces a plurality of end faces of the first mode switching component and the second mode switching component (as shown in fig.7).  

Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat,  as applied to claim 1 above, and further in view of Huang et al., (US 20170135166 A1), hereinafter refer to as Huang.
         Regarding claim 9, the multi-button lamp power supply or controller according to claim 1, Bayat discloses wherein the first mode switching component and the second mode switching component each comprise a key switch (as shown in fig.7). 
          But Bayat fails to specifically disclose one end of the key switch is welded to the circuit board, and an other end of the key switch is a free end as claimed. 
           However Huang teaches of a switching device (4, figs.5, 6) wherein one end of the key switch is welded to the circuit board, and an other end of the key switch is a free end (section 0065).  
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Bayat as Huang’s because Huang provides the motivation an assembly problem of the switch and the circuit board by utilizing one circuit board in the vertical power supply is solved, the sealing of the switch is greatly facilitated, and the pressure is very convenient to be applied to the switch in use (section 0065).
         Regarding claim 10, the multi-button lamp power supply or controller according to claim 1, Bayat discloses Bayat further discloses wherein the first mode switching component comprise: a pressing part (484, 486, fig.7), with one end of the pressing part exposed to air (as shown in fig.7, section 0094); a deformation part (504, 506, fig.8D), deforming upon being stressed (as shown in fig.8D); a support part (480, FIG.8A), wherein one end of the support part is supported on the circuit board, and an other end of the support part fits with the shell, making the support part fit with the shell (as shown in fig.8D); a through hole (485, 487, fig.7) is formed in the support part (as shown in fig.7); an other end of the pressing part extends into the through hole in the support part (as shown in fig.7); and one end of the deformation part is 10connected with the pressing part, and an other end of the deformation part is connected with the other end of the support part; and a conducting part (a wire, section 0100), arranged on the other end of the pressing part (as show in figs.7, 8A, 8D); and the first mode switching component each comprise a key switch (as shown in fig.7).
          But Bayat fails to specifically disclose one end of the key switch is welded to the circuit board, and an other end of the key switch is a free end as claimed. 
           However Huang teaches of a switching device (4, figs.5, 6) wherein one end of the key switch is welded to the circuit board, and an other end of the key switch is a free end (section 0065).  
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Bayat as Huang’s because Huang provides the motivation an assembly problem of the switch and the circuit board by utilizing one circuit board in the vertical power supply is solved, the sealing of the switch is greatly facilitated, and the pressure is very convenient to be applied to the switch in use (section 0065).
         Regarding claim 13, the multi-button lamp power supply or controller according to claim 9, Bayat further discloses wherein a plurality of exhaust slots or holes are formed in the first mode switching component and the second mode switching component (as shown in fig.7).  
         Regarding claim 14, the multi-button lamp power supply or controller according to claim 9, Bayat further discloses wherein an exhaust slot or hole of the plurality of exhaust slots or holes is formed in a part of the circuit board that faces a plurality of end faces of the first mode switching component and the second mode switching component (as shown in fig.7).  
         Regarding claim 15, the multi-button lamp power supply or controller according to claim 10, Bayat further discloses wherein a plurality of exhaust slots or holes are formed in the first mode switching component and the second mode switching component (as shown in fig.7).  
         Regarding claim 16, the multi-button lamp power supply or controller according to claim 10, Bayat further discloses wherein an exhaust slot or hole of the plurality of exhaust slots or holes is formed in a part of the circuit board that faces a plurality of end faces of the first mode switching component and the second mode switching component (as shown in fig.7).	

Conclusion
9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844